        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 1 of 37




 1   Steve W. Berman (pro hac vice)
     Robert F. Lopez (pro hac vice)
 2   Theodore Wojcik (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5   steve@hbsslaw.com
     robl@hbsslaw.com
 6   tedw@hbsslaw.com

 7   Shana E. Scarlett (SBN 217895)
     Benjamin J. Siegel (SBN 256260)
 8   Ben M. Harrington (SBN 313877)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 9   715 Hearst Avenue, Suite 202
10   Berkeley, CA 94710
     Telephone: (510) 725-3000
11   Facsimile: (510) 725-3001
     shanas@hbsslaw.com
12   bens@hbsslaw.com
     benh@hbsslaw.com
13
     Interim Lead Class Counsel
14
     [Additional Counsel Listed on Signature Page]
15

16                                UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                        OAKLAND DIVISION

19   DONALD R. CAMERON, et al.,                      Case No. 4:19-cv-03074-YGR

20                                Plaintiffs,        DEVELOPER PLAINTIFFS’ MOTION
                                                     FOR PRELIMINARY APPROVAL OF
21            v.                                     CLASS ACTION SETTLEMENT WITH
                                                     APPLE INC.
22   APPLE INC.,                                     Date:     October 12, 2021
23                                                   Time:     2:00 p.m.
                                  Defendant.         Judge: Hon. Yvonne Gonzalez Rogers
24                                                   Location: Courtroom 1- 4th Floor

25

26

27

28


     010818-11 1604783v1
         Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 2 of 37




 1                                  NOTICE OF MOTION AND MOTION

 2           PLEASE TAKE NOTICE that on October 12, 2021, at 2:00 p.m. or as soon thereafter as

 3    the matter may be heard by the Honorable Yvonne Gonzalez Rogers of the United States District

 4    Court of the Northern District of California, located in Courtroom 1, at 1301 Clay Street, Oakland,

 5    CA 94612, Developer Plaintiffs will and hereby do move the Court pursuant to Federal Rules of

 6    Civil Procedure 23 for an order:

 7                   1)      preliminarily approving the proposed class action settlement with Apple
                             Inc.;
 8
                     2)      certifying the settlement class;
 9
                     3)      appointing Hagens Berman Sobol Shapiro LLP as Class Counsel; and
10

11                   4)      approving the manner and form of notice and proposed plan of allocation to
                             class members.
12
             This motion is based on this Notice of Motion and Motion for Preliminary Approval of
13
      Settlement with Apple Inc., the following memorandum of points and authorities, the
14
      accompanying settlement agreement, the pleadings and papers on file in this action, and such other
15
      matters as the Court may consider.
16

17

18

19

20

21

22

23

24

25

26

27

28
     DEVELOPER PLS.’ MEMORANDUM ISO MOT. FOR
     PRELIM. APPROVAL OF CLASS ACTION SETTLEMENT –
     Case No. 4:19-cv-03074-YGR
                                                                             -i-
            Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 3 of 37




 1                                                    TABLE OF CONTENTS

 2    I.       PRELIMINARY STATEMENT ..................................................................................... 1

 3    II.      BACKGROUND ............................................................................................................. 2

 4             A.        Procedural History ............................................................................................... 2

 5             B.        The Settlement ..................................................................................................... 3

 6                       1.         The Settlement Negotiations ................................................................... 3

 7                       2.         The Settlement Consideration and Release of Claims ............................ 4

 8                                  a.         Monetary Relief ........................................................................... 4

 9                                  b.         Structural Relief........................................................................... 5

10                                  c.         Settlement Release....................................................................... 8
11                       3.         The Notice and Distribution Plan ............................................................ 9
12    III.     LEGAL STANDARD ................................................................................................... 10
13    IV.      THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL ........................... 11
14             A.        The Settlements are Fair, Reasonable and Adequate. ....................................... 11
15                       1.         The Class Has Been Zealously Represented. ........................................ 11
16                       2.         The Settlement Agreement Resulted from Arm’s-Length Negotiations.
                                    ............................................................................................................... 11
17
                         3.         The Settlement Represents Substantial Relief for the Class. ................ 12
18
                         4.         The Settlement Treats Class Members Equitably. ................................ 14
19
                         5.         The Settlement Satisfies the Remaining Factors Set Forth in the
20                                  Northern District’s Procedural Guidance .............................................. 15
21                                  a.         The Settlement Class Appropriately is Narrower than the Class
                                               Pleaded in the Complaint........................................................... 15
22
                                    b.         The Settlement Release Tracks the Claims Alleged in the
23                                             Complaint. ................................................................................. 17
24                                  c.         Developer Plaintiffs Anticipate a Relatively High Claims Rate.
                                               ................................................................................................... 18
25
                                    d.         Angeion Was Selected as Settlement Administrator Through a
26                                             Competitive Bidding Process. ................................................... 18
27                                  e.         Counsel Will Request Reasonable Attorneys’ Fees and
                                               Reimbursement of Costs............................................................ 19
28
     DEVELOPER PLS.’ MEMORANDUM ISO MOT. FOR
     PRELIM. APPROVAL OF CLASS ACTION SETTLEMENT –
     Case No. 4:19-cv-03074-YGR
                                                                                                            -ii-
           Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 4 of 37




 1                                  f.         Plaintiffs Intend to Request Reasonable Service Awards for
                                               Class Representatives. ............................................................... 21
 2
                                    g.         Past Distributions....................................................................... 22
 3
               B.        The Settlement Class Merits Certification. ....................................................... 23
 4
                         1.         Rule 23(a): Numerosity ......................................................................... 23
 5
                         2.         Rule 23(a): The Case Involves Questions of Law or Fact Common to
 6                                  the Class................................................................................................. 23

 7                       3.         Rule 23(a): Plaintiffs’ Claims Are Typical of the Claims of the Class. 24

 8                       4.         Rule 23(a): Plaintiffs Will Fairly and Adequately Represent the Interests
                                    of the Class. ........................................................................................... 24
 9
                         5.         Rule 23(b)(2): Injunctive Relief Is Appropriate for Entire Class. ......... 25
10
                         6.         Rule 23(b)(3): Common Questions of Fact or Law Predominate. ........ 25
11
                         7.         The Superiority Requirement is Met. .................................................... 26
12
               C.        The Proposed Notice Program Satisfies Rule 23. ............................................. 26
13
               D.        The Court Should Appoint Interim Co-Lead Counsel as Settlement Counsel. . 28
14
               E.        Proposed Schedule for Notice and Final Approval ........................................... 28
15
      V.       CONCLUSION ............................................................................................................. 28
16

17

18

19

20

21

22

23

24

25

26

27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                                                 -iii-
         Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 5 of 37




 1                                                TABLE OF AUTHORITIES

 2                                                                                                                            Page(s)
 3                                                       FEDERAL CASES
 4    In re Aftermarket Auto. Lighting Prods. Antitrust Litig.,
 5        276 F.R.D. 364 (C.D. Cal. 2011)......................................................................................... 27

 6    Allapattah Servs. Inc v. Exxon Corp.,
          454 F. Supp. 2d 1185 (S.D. Fla. 2006) ................................................................................ 20
 7
      Amador v. Baca,
 8      2020 WL 5628938 (C.D. Cal. Aug. 11, 2020) .................................................................... 21
 9    Amchem Prods., Inc. v. Windsor,
10      521 U.S. 591 (1997) ...................................................................................................... 17, 26

11    In re Anthem, Inc. Data Breach Litig.,
          327 F.R.D. 299 (N.D. Cal. 2018) .......................................................................................... 4
12
      In re Apple Pod iTunes Antitrust Litig.,
13        2008 WL 5574487 (N.D. Cal. Dec. 22, 2008) .................................................................... 26
14    B.K. by next Friend Tinsley v. Snyder,
         922 F.3d 957 (9th Cir. 2019) ............................................................................................... 24
15

16    Brown v. Hain Celestial Grp., Inc.,
         2014 WL 6483216 (N.D. Cal. Nov. 18, 2014) .................................................................... 16
17
      Castro v. Sanofi Pasteur Inc.,
18       134 F. Supp. 3d 820 (D.N.J. 2015) ...................................................................................... 26

19    In re: Cathode Ray Tube (CRT) Antitrust Litig.,
          2015 WL 9266493 (N.D. Cal. Dec. 17, 2015) .................................................................... 14
20
      In re: Cathode Ray Tube (CRT) Antitrust Litig.,
21
          2016 WL 3648478 (N.D. Cal. July 7, 2016) ....................................................................... 12
22
      In re Checking Account Overdraft Litig.,
23        830 F. Supp. 2d 1330 (S.D. Fla. 2011) ................................................................................ 20

24    Churchill Vill., LLC v. Gen. Elec.,
         361 F.3d 566 (9th Cir. 2004) ............................................................................................... 27
25
      Congdon v. Uber Techs., Inc.,
26       2019 WL 2327922 (N.D. Cal. May 31, 2019)..................................................................... 22
27
      de Mira v. Heartland Emp’t Serv., LLC,
28       2014 WL 1026282 (N.D. Cal. Mar. 13, 2014) .................................................................... 19
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                                            -iv-
         Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 6 of 37




 1    Garner v. State Farm Mut. Auto Ins. Co.,
         2010 WL 1687832 (N.D. Cal. Apr. 22, 2010) ....................................................................... 3
 2
      Goertzen v. Great Am. Life Ins. Co.,
 3       2017 WL 8294291 (N.D. Cal. Nov. 6, 2017) ...................................................................... 10
 4
      Hanlon v. Chrysler Corp.,
 5       150 F.3d 1011 (9th Cir. 1998) ............................................................................................. 25

 6    Hesse v. Sprint Corp.,
         598 F.3d 581 (9th Cir. 2010) ............................................................................................... 18
 7
      In re High-Tech Employee Antitrust Litig.,
 8        985 F. Supp. 2d 167 (N.D. Cal. 2013) ........................................................................... 24, 27
 9    Hubbard v. RCM Techs. (USA), Inc.,
10       2020 WL 6149694 (N.D. Cal. Oct. 20, 2020) ..................................................................... 24

11    In re Hyundai & Kia Fuel Econ. Litig.,
          926 F.3d 539 (9th Cir. 2019) (en banc) ................................................................... 17, 23, 26
12
      In re Ikon Office Sols., Inc., Secs. Litig.,
13        194 F.R.D. 166 (E.D. Pa. 2000) .......................................................................................... 20
14    Lerwill v. Inflight Motion Pictures, Inc.,
15       582 F.2d 507 (9th Cir.1978) ................................................................................................ 25

16    In re Linerboard Antitrust Litig.,
          2004 WL 1221350 (E.D. Pa. June 2, 2004)................................................................... 20, 21
17
      Linney v. Cellular Alaska P’ship,
18       151 F.3d 1234 (9th Cir. 1998) ............................................................................................. 21
19    In re Lithium Ion Batteries Antitrust Litig.,
          2020 WL 7264559 (N.D. Cal. Dec. 10, 2020) ........................................................ 12, 13, 14
20

21    In re Nat’l Collegiate Athl. Grant-in-Aid Cap Antitrust Litig.,
          2017 WL 6040065 (N.D. Cal. Dec. 6, 2017) ...................................................................... 20
22
      In re NCAA Student-Athlete Name & Likeness Licensing Litig.,
23        2013 WL 5979327 (N.D. Cal. Nov. 18, 2013) .................................................................... 26
24    Nitsch v. DreamWorks Animation SKG Inc.,
          2017 WL 399221 (N.D. Cal. Jan. 19, 2017)........................................................................ 11
25
      In re Online DVD-Rental Antitrust Litig.,
26
          779 F.3d 934 (9th Cir. 2015) ............................................................................................... 19
27
      Pecover v. Elec. Arts, Inc.
28       2010 WL 8742757 (N.D. Cal. 2010) ................................................................................... 24
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                                             -v-
          Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 7 of 37




 1    In re Polyurethane Foam Antitrust Litig.,
          2015 WL 1639269 (N.D. Ohio Feb. 26, 2015) ................................................................... 20
 2
      In re Resistors Antitrust Litig.,
 3        2020 WL 2791922 (N.D. Cal. Mar. 24, 2020) .................................................................... 14
 4
      In re Static Random Access (SRAM) Antitrust Litig.,
 5        2008 WL 4447592 (N. D. Cal. Sept. 29, 2008) ................................................................... 27

 6    Staton v. Boeing Co.,
          327 F.3d 938 (9th Cir. 2003) ............................................................................................... 21
 7
      In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Pracs., &
 8        Prod. Liab. Litig.,
          2013 WL 12327929 (C.D. Cal. July 24, 2013) ................................................................... 13
 9

10    In re Urethane Antitrust Litig.,
          2016 WL 4060156 (D. Kan. July 29, 2016) ........................................................................ 20
11
      Vizcaino v. Microsoft Corp.,
12       290 F.3d 1043 (9th Cir. 2002) ............................................................................................. 21
13    In re Vitamins Antitrust Litig.,
          2001 WL 34312839 (D.D.C. July 16, 2001) ....................................................................... 20
14

15    In re Volkswagen “Clean Diesel” Mktg., Sales Pracs., & Prod. Liab. Litig.,
          229 F. Supp. 3d 1052 (N.D. Cal. 2017) ............................................................................... 12
16
      Wal-Mart Stores, Inc. v. Dukes,
17       564 U.S. 338 (2011) ............................................................................................................ 24

18                                                    FEDERAL STATUTES
19    Sherman Act, 15 U.S.C. § 1 ........................................................................................................ 2
20                                                        FEDERAL RULES
21
      Federal Rule of Civil Procedure 23 .................................................................................... passim
22
                                                     OTHER AUTHORITIES
23
      2 William B. Rubenstein, Newberg on Class Actions § 4:63 (5th ed. 2018) ............................ 23
24
      University of San Francisco School of Law, 2018 Antitrust Annual Report:
25       Class Action Filings in Federal Court (May 2019) ............................................................ 20
26    Eisenberg, Miller & Germano, Attorneys’ Fees in Class Actions: 2009-2013, 92
         N.Y.U. L. Rev. 937, 952 (2017) .......................................................................................... 20
27

28    Procedural Guidance for Class Action Settlements (N.D. Cal.) (2018) ................................... 16
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                                              -vi-
         Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 8 of 37




 1                                  I.      PRELIMINARY STATEMENT

 2           Plaintiffs Donald Cameron and Pure Sweat Basketball, Inc. (“Developer Plaintiffs”), on

 3    behalf of themselves and other members of the proposed Settlement Class, are pleased to report

 4    their proposed Settlement with Apple Inc. The Settlement, if approved, would resolve the claims

 5    of a Settlement Class consisting of approximately 67,000 iOS developers earning more than $0 but

 6    less than $1 million from transactions annually in the App Store during the Class Period. Nearly

 7    all domestic iOS developers with paid app transactions—more than 99 percent—fall within the

 8    Settlement Class and would recover under the Settlement. These small developers are the

 9    backbone of the iOS app economy, developing apps of all types that improve the functionality and

10    performance of iOS devices. And they all stand to recover substantial benefits under the

11    Settlement, both from direct monetary payments and structural relief that, going forward, will make

12    iOS app development a more productive enterprise.

13           The proposed Settlement establishes a $100 million non-reversionary monetary fund from

14    which Settlement Class members will receive direct distributions. Individual Settlement Class

15    Members will receive a minimum payment of $250; higher payments will be tiered based on

16    historic proceeds, with the highest minimum payment tier providing $30,000. The Settlement also

17    contains valuable structural relief. It acknowledges (properly) that this lawsuit was one driver

18    behind Apple’s 2021 launch of its Small Business Program, under which small developers qualify

19    for a lower 15 percent commission rate. Under the Settlement, Apple has committed to maintain

20    the Small Business Program’s 15 percent rate for at least another three years. Apple has also

21    committed to revise its “anti-steering” Guidelines to permit app developers to communicate

22    directly with their customers regarding alternative payment options. Apple has further agreed to

23    institute and maintain a range of structural reforms that will enable developers to better create,

24    distribute, and monetize their apps. These structural reforms are valuable. Developer Plaintiffs

25    conservatively estimate that the Small Business Program element of the Settlement alone adds at

26    least $35.44 million in value.

27           The Settlement follows over two years of contentious litigation, including voluminous class

28    certification briefing supported by multiple expert reports, and extensive discovery before that. It
     DEVELOPER PLS.’ MEMORANDUM ISO MOT. FOR
     PRELIM. APPROVAL OF CLASS ACTION SETTLEMENT –
     Case No. 4:19-cv-03074-YGR
                                                                                -1-
           Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 9 of 37




 1    is the product of arm’s-length negotiations among experienced counsel under the auspices of one of

 2    the nation’s most respected mediators, the Hon. Layn Phillips (U.S.D.J. Ret.). The Settlement

 3    terms are fair, reasonable, and more than adequate. The recovery for the Settlement Class is well

 4    within the range of approval amounts, and settlement at this stage eliminates the risk of a litigated

 5    outcome that could return less value, or nothing at all, to app developers.

 6             Developer Plaintiffs respectfully request an Order that: (1) preliminarily approves the

 7    proposed Settlement; (2) certifies the Settlement Class; (3) appoints Hagens Berman Sobol Shapiro

 8    LLP as Settlement Class Counsel; and (4) approves the manner and form of notice and proposed

 9    plan of distribution to Settlement Class members.

10                                                II.       BACKGROUND

11    A.       Procedural History

12             The Court is well-versed in the history of this litigation. Developer Plaintiffs recount here

13    only the primary events.

14             Developer Plaintiffs filed their initial complaint on June 4, 2019, and their Consolidated

15    Amended Complaint on September 31, 2019. See ECF No. 53. Asserting claims under the

16    Sherman Act and California’s Unfair Competition Law, Developer Plaintiffs contend that Apple

17    monopolizes a relevant market for iOS app and in-app-product distribution services, charging iOS

18    app developers supracompetitive commissions.

19             Apple filed its answer on November 11, 2019. See ECF No. 74. The Court subsequently

20    coordinated this matter with In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-6714

21    (“Consumer Action”) (and later with Epic Games, Inc. v. Apple, Inc., Case No. 4:20-cv-5640

22    (“Epic Action”)) for discovery purposes, and substantial discovery ensued. More than 5 million

23    documents and 20 million pages have been produced in this litigation. The parties collectively

24    have taken over fifty depositions, including depositions of Apple’s senior management. Following

25    protracted negotiations, and motion practice, Apple produced a 13-terabyte transactional dataset

26    that Developer Plaintiffs and their experts have extensively analyzed.

27             Developer Plaintiffs moved for class certification on June 1, 2021, just one week after

28    closing arguments in the Epic trial. See ECF No. 331. Developer Plaintiffs’ motion was supported
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -2-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 10 of 37




 1    by detailed expert reports from Professor Einer Elhauge, Professor Nicholas Economides, and

 2    Christian Tregillis, CPA. On August 10, 2021, after deposing both named Plaintiffs and each of

 3    Developer Plaintiffs’ experts, Apple filed its opposition to class certification along with seven

 4    supporting expert reports. See ECF No. 376. Apple simultaneously moved to compel Developer

 5    Plaintiffs to produce a “trial plan” and to exclude certain of Developer Plaintiffs’ experts’ opinions

 6    under Daubert. See ECF Nos. 371 & 380. Developer Plaintiffs filed administrative motions to

 7    strike both of these motions. See ECF Nos. 382 & 384.

 8              As this chronology attests, the parties have devoted enormous resources to develop a large

 9    discovery record, while aggressively litigating their claims and defenses. Developer Plaintiffs also

10    stand in the unusual position of having seen not only Apple’s fully developed opposition to class

11    certification, but the bench trial of one developer’s claims (Epic). Developer Plaintiffs understand

12    the strengths and vulnerabilities of their case.

13    B.        The Settlement

14              1.      The Settlement Negotiations

15              The parties engaged in four remote mediation sessions with the Hon. Layn Phillips

16    (U.S.D.J. Ret.). The first two occurred in June and July of 2020. See Berman Decl. at ¶ 5.1 The

17    sessions were vigorous and detail-driven, but the parties could not reach agreement. After a year of
18    active litigation, the parties met again on July 28, 2021, and again on August 13, 2021, with the
19    latter session occurring days after Apple submitted its opposition to class certification. Discussions
20    were more sharply focused in this second round of mediation and, by the end of August 13, 2021,
21    the essential contours of the Settlement had been reduced to a Memorandum of Understanding.
22    See id.
23              The Settlement is the product of hard bargaining by experienced counsel, which, coupled
24    with the active involvement of a skilled mediator, supports a “presumption that the settlement is
25    fair and reasonable.” Garner v. State Farm Mut. Auto Ins. Co., 2010 WL 1687832, at *13 (N.D.
26
           1
27          “Berman Decl.” means the Declaration of Steve W. Berman in Support of Developer
      Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement with Defendant Apple Inc.,
28    filed concurrently herewith.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -3-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 11 of 37




 1    Cal. Apr. 22, 2010); see also In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, 327 (N.D. Cal.

 2    2018) (noting that “the Settlement [in that matter] was negotiated at arms’ length over several full-

 3    day mediation sessions with the help of an experienced mediator—Judge Layn Phillips,” and that

 4    “Courts in this district have recognized that the assistance of an experienced mediator in the

 5    settlement process confirms that the settlement is non-collusive.”).

 6              2.      The Settlement Consideration and Release of Claims

 7              The Settlement provides for monetary and structural relief, both in exchange for a release of

 8    claims. These elements of the Settlement are addressed in turn below.

 9                      a.       Monetary Relief

10              Apple has committed to pay $100,000,000 into a Small Developer Assistance Fund. See

11    Berman Decl., Ex. A at § 5.3. The fund is non-reversionary; under no circumstances will any

12    portion of the fund return to Apple. See id. at § 6.6. All Members of the Settlement Class will

13    receive a minimum direct distribution from the Small Developer Assistant Fund in the amount of

14    $250, with higher distribution amounts available to Settlement Class Members based on their

15    historic proceeds from distributing apps in the App Store.

16             PROCEEDS TIER                     PERCENTAGE OF THE             MINIMUM PAYMENT
                                                 SETTLEMENT CLASS2
17
       $0.01 to $100                                        51%                         $250.00
18
       $100.01 to $1,000.00                                 23%                         $500.00
19
       $1000.01 to $5,000.00                                11%                        $1,000.00
20
       $5,000.01 to $10,000.00                              4%                         $1,500.00
21
       $10,000.01 to $50,000.00                             6%                         $2,000.00
22
       $50,000.01 to $100,000.00                            2%                         $3,500.00
23
       $100,000.01 to $250,000.00                           2%                         $5,000.00
24     $250,000.01 to $500,000.00                           1%                        $10,000.00
25     $500,000.01 to $1,000,000.00                         1%                        $20,000.00
26     Over $1,000,000.00                                   1%                        $30,000.00
27
          2
28            See Berman Decl. ¶ 6.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -4-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 12 of 37




 1

 2             Importantly, the minimum payment amounts set forth above are just that, minimums. They

 3    would apply only if every member of the Settlement Class submits an approved claim. While the

 4    Parties have developed a robust and streamlined claims process, see infra at Section II.B.3, a 100-

 5    percent claims rate is not likely. The proposed Settlement Administrator, Angeion Group LLC

 6    (“Angeion”), estimates a claims rate of 35 percent in this matter. See Weisbrot Decl. at ¶ 35.3 In

 7    that event, the minimum payment amounts will increase proportionally in each tier. See Berman

 8    Decl., Ex. A at § 6.3.

 9             The Settlement proposes that any leftover funds after distributions to Settlement Class

10    Members (for example, from uncashed checks) will be used as a cy pres distribution to Girls Who

11    Code, a nonprofit organization that works to close the gender gap in computer science and

12    programming. See id. at § 6.6. Apple has advised Developer Plaintiffs that both the company and

13    its counsel have supported this organization in financial and other ways in the past.

14                      b.       Structural Relief

15             In addition to the monetary relief just described, the Settlement provides for important and

16    valuable structural relief in five areas of particular concern to the iOS developer community.

17             Commissions / Small Business Program. Through the Settlement, Apple acknowledges

18    that this litigation (together with other considerations) was a factor in Apple’s January 1, 2021

19    launch of the Small Business Program. See id. at § 2.3. Under the Small Business Program,

20    existing and new developers earning up to $1,000,000.00 in proceeds annually are entitled upon

21    enrollment to a reduced commission rate of 15 percent on paid apps and in-app purchases. See id.

22    Under the Settlement, Apple has agreed to maintain the 15-percent commission tier for U.S.

23    developers enrolled in the Small Business Program for at least three years after Final Approval.

24    See id. at § 5.1.1. This is a valuable assurance to the Settlement Class.

25

26

27        3
          “Weisbrot Decl.” means the Declaration of Steven Weisbrot of Angeion Group Regarding the
28    Proposed Notice Program, filed concurrently herewith.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                          -5-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 13 of 37




 1             Named Plaintiff Pure Sweat Basketball’s CEO, Richard Czeslawski, addresses the benefits

 2    in an accompanying declaration. As Mr. Czeslawski explains, the Settlement “furthers the

 3    substantial direct benefits of the Small Business Program . . . by locking in the benefits of the

 4    Reduced Commission, from 30% to 15%, for at least three more years, providing invaluable

 5    business planning value.” Czeslawski Decl. at ¶ 7.4 As elaborated below, Professor Nicholas

 6    Economides estimates that the Small Business Program, and Apple’s three-year commitment to

 7    maintain its 15% tier, will save the Settlement Class $177.2 million in commissions. See infra at

 8    Section IV.A.3.

 9             Steering. Apple has agreed to revise its App Store Guidelines to permit developers of all

10    app categories to communicate with consenting customers outside their app, including via email

11    and other communication services, about purchasing methods other than in-app purchase. See

12    Berman Decl., Ex. A at § 5.1.3. Under the App’s Store existing Guidelines, developers may not

13    use contact information (emails, phone numbers, etc.) obtained within an app to contact their user

14    base outside the app. As a practical matter, this prevents developers from alerting their customers

15    to alternative payment options. The proposed Settlement lifts this restriction, and it does so for all

16    app categories.

17             This injunctive relief is extremely valuable. By informing customers of alternative

18    payment options, developers can avoid paying Apple’s commissions and, moreover, exert

19    competitive pressure on Apple to discipline its pricing. Mr. Czeslawski considers this a “game

20    changer” because the “ability to effectively communicate with [his] customers is the lifeblood of

21    [his] business.” See Czeslawski Decl., at ¶¶ 9, 12. Mr. Czeslawski anticipates that Pure Sweat

22    Basketball, and other Settlement Class Members, will “take full advantage of this change in

23    Customer Communications as a way to further reduce the commissions paid to Apple.” Id. at ¶ 12;

24    see also Economides Decl. at ¶ 24 (describing this structural relief as “a major change from

25

26
          4
27         “Czeslawski Decl.” means the Declaration of Richard Czeslawski in Support of Deverloper
      Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement with Apple, Inc., filed
28    concurrently herewith.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -6-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 14 of 37




 1    Apple’s previous policies [that] could bring substantial benefits to developers”).5 Under the

 2    Settlement, this modification to Apple’s App Store Guidelines must be maintained for at least three

 3    years from Final Approval.

 4             Discoverability. For at least three years after Final Approval, Apple will continue to

 5    “conduct robust experimentation to drive continuous improvement” in App discoverability,

 6    including in ways that will “give new and high-quality apps a chance to be found.” See Berman

 7    Decl., Ex. A at § 5.1.2. Innovations on discoverability are important to iOS developers, many of

 8    which have developed high-quality apps that, for reasons beyond their control, have not gained

 9    prominence in the App Store or its search results. Named Plaintiff Donald Cameron is one such

10    developer. Like other small developers, Mr. Cameron has “a limited budget for advertising and

11    promotion” and while he believes he has created “one of the best baby naming apps available,” it

12    has been difficult for him to get the app discovered. See Cameron Decl. at ¶ 7.6 Mr. Cameron

13    believes that Apple’s commitment to continuous improvement on issues of discoverability “is vital
14    so that new and high-quality apps have a better chance of being found.” Id.
15             Pricing Freedom. Under Apple’s existing guidelines, iOS developers can price their Apps
16    and in-app products only at price tiers ending in $0.99. There are presently 100 such tiers. Under
17    the terms of the Settlement, Apple will expand its pricing tiers from 100 to 500 (by December 31,
18    2022), and maintain those tiers for at least three years from Final Approval. See Berman Decl., Ex.
19    A at § 5.1.4. This enhanced pricing freedom will allow iOS developers to more carefully calibrate
20    their prices to compete and enhance revenues. Mr. Cameron, for example, has priced his app at
21    $2.99 and, under the current pricing tiers, can only adjust that price (up or down) in dollar
22    increments, which constitutes a “huge price jump or a steep decline.” Cameron Decl. at ¶ 5. Mr.
23    Cameron believes that greater pricing flexibility under the Settlement will enable him to better
24    compete and “adjust prices in the market.” Id. Mr. Czeslawski agrees. See Czeslawski Decl. at ¶
25
          5
            “Economides Decl.” means the Declaration of Professor Nicholas Economides, filed
26    concurrently herewith.
          6
27          “Cameron Decl.” means the Declaration of Donald R. Cameron in Support of Developer
      Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement with Apple Inc., filed
28    concurrently herewith.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -7-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 15 of 37




 1    14 (“The more than five-fold increase in price tiers will allow Pure Sweat the flexibility to

 2    competitively price its subscriptions, and, thus, allow it to better react to market trends and

 3    conditions, compete for new customers, retain current customers by, among other things, offering

 4    customers plans that suit their specific needs.”).

 5             App Review. iOS developers have expressed concern that Apple’s App Review standards

 6    are not always applied fairly or in a consistent manner. Under the Settlement, Apple will create

 7    new content for its website alerting developers to an appeal process, which is available to any

 8    developer who “believes that there has been unfair treatment by Apple in the review of any of the

 9    U.S. developer’s apps, or in-app products, or updates.” See Berman Decl., Ex. A at § 5.1.5. Apple

10    will be required under the Settlement to maintain this appeal process, and the website callout, for at

11    least three years. See id. This is an important commitment for iOS developers.

12             Transparency. For at least three years from Final Approval, Apple will publish an annual

13    “transparency report” that (at a minimum) will provide (a) meaningful statistics on the number of

14    apps rejected and reasons why, (b) the number of customer and developer accounts deactivated,

15    and (c) objective data regarding search queries and results, and the number of apps removed from

16    the App Store. See id. § 5.1.6. These data points will provide developers with better insight into

17    Apple’s App Store review, rejection and search functions. This is valuable information for

18    developers trying to gain a foothold in the App Store. As Mr. Cameron explained, transparency

19    reports “will help developers like me understand why [our] apps are being found (or not), and

20    improve our search results. See Cameron Decl. at ¶ 10. Mr. Cameron believes that having

21    transparency reports will help him “compet[e] against more well-resourced competitors in

22    [Apple’s] very large digital store.” Id.

23                      c.       Settlement Release

24             In exchange for the monetary and injunctive consideration just described, the Settlement

25    Class would release Apple from all past, present and future claims “related to the same facts

26    underlying the claims asserted in the Action.” Berman Decl., Ex. A at §§ 10.1, 10.2. The proposed

27    Release does not purport to relinquish claims of any iOS developer not within the Settlement Class.

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -8-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 16 of 37




 1             3.        The Notice and Distribution Plan

 2             Plaintiffs have attached to this motion a declaration from the Settlement Administrator,

 3    Angeion, that includes proposed class notices, a sample claim form, and proposes a comprehensive

 4    notice program. See Weisbrot Decl. at ¶¶ 13-28, Exs. B, C, & D. The proposed notice program

 5    provides individual direct notice to all reasonably identifiable Settlement Class Members via email

 6    and mail, along with a dedicated website and toll-free telephone line where Settlement Class

 7    Members can learn more about their rights and options pursuant to the terms of the Settlement. See

 8    id. at ¶¶ 23-24.

 9             For direct notice, Angeion will send individual direct notice by email and mail to all of the

10    approximately 67,000 members of the proposed Settlement Class whose contact information can be

11    obtained. Apple requires emails and physical addresses from developers when they establish

12    individual developer accounts, and Apple has agreed to provide that data to Angeion. It is thus

13    likely that Angeion will have contact information for all or nearly all Settlement Class Members.

14    Angeion will also employ additional methods to help ensure that as many Settlement Class

15    Members as possible receive notice via email. For example, prior to distributing email notice,

16    Angeion will engage in an email updating process to help ensure the accuracy of recipient email

17    addresses. See Weisbrot Decl. at ¶¶ 14-22.

18             The content of the direct notice emails will be the Email Notice attached to the Weisbrot

19    Declaration. See Weisbrot Decl. Ex. C. Angeion will also send postcard notice to each Settlement

20    Class Member with a physical mailing address. The proposed Postcard Notice is attached to

21    Weisbrot Declaration as Exhibit D. These notice documents will, inter alia, inform Settlement

22    Class Members that the settlement funds will be distributed to Settlement Class Members

23    according to proceed tiers, as described supra, in Section II.B.2.a. See id. at ¶¶ 23-24.

24             Angeion will establish a case-specific toll-free hotline and case-specific website, with the

25    domain reserved as SmallAppDeveloperAssistance.com. See id. at ¶¶ 23, 26. On the settlement

26    website, Settlement Class Members will be able to view general information about this class action,
27    read relevant Court documents, and review important dates and deadlines pertinent to the
28    Settlement. For example, the detailed long-form notice will be available for download on the
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -9-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 17 of 37




 1    website (“Class Notice”). See id. at ¶ 25, Ex. B. The Settlement Website will be designed to be

 2    user-friendly and make it easy for Settlement Class Members to find information about the

 3    Settlement, and it will also have a “Contact Us” page where Settlement Class Members can send an

 4    email with any additional questions to a dedicated email address. See id. at ¶ 23.

 5              Using a tool displayed prominently on the Settlement Website, any Settlement Class

 6    Member will be able to determine the Settlement payment tier to which they are assigned and

 7    submit a Claim Form. Settlement Class Members will be provided with log-in information via the

 8    mail and email notice which they can use to view a pre-populated Claim Form that is streamlined

 9    for ease of submission. See id. at ¶ 24. Settlement Class Members will have the ability to

10    download the Class Notice, Summary Notice and Claim Form from the Settlement Website. A

11    copy of the Claim Form is attached to the Weisbrot Declaration as Exhibit E.

12              Claimants will be given digital payment options such as via PayPal, which will provide

13    Settlement Class Members with convenient access to their settlement funds while greatly reducing

14    the transaction costs associated with mailing paper checks to thousands of claimants. However,

15    claimants also will have the option to request and receive a paper check. See id. at ¶ 30.

16                                             III.     LEGAL STANDARD

17              Federal Rule of Civil Procedure 23(e) requires judicial approval of any compromise or

18    settlement of class action claims. Preliminary approval is not a dispositive assessment of the

19    fairness of the proposed settlement; rather, preliminary approval assesses only whether the

20    proposed settlement falls within the “range of possible approval.” Goertzen v. Great Am. Life Ins.

21    Co., 2017 WL 8294291, at *2 (N.D. Cal. Nov. 6, 2017) (Gonzalez Rogers, J.). Preliminary

22    approval establishes an “initial presumption of fairness, such that notice may be given to the class

23    and the class may have a full and fair opportunity to consider the proposed [settlement] and

24    develop a response.” Nitsch v. DreamWorks Animation SKG Inc., 2017 WL 399221, at *1 (N.D.

25    Cal. Jan. 19, 2017).7 A settlement may preliminarily be approved upon a “showing that the court

26    will likely be able to (i) approve the proposal under Rule 23(e)(2); and (ii) certify the class for
27
          7
28            Internal quotation, bracket and ellipses marks omitted here and throughout.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -10-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 18 of 37




 1    purposes of judgement on the proposal.” Fed. R. Civ. P. 23(e)(1). Factors courts consider under

 2    Rule 23(e)(2) include whether:

 3             (A) the class representatives and class counsel have adequately represented the
                   class;
 4             (B) the proposal was negotiated at arm’s length;
               (C) the relief provided for the class is adequate, taking into account:
 5
                       (i) the costs, risks, and delay of trial and appeal;
 6                     (ii) the effectiveness of any proposed method of distributing relief to the class,
                       including the method of processing class-member claims;
 7                     (iii) the terms of any proposed award of attorney's fees, including timing of
                       payment; and
 8                     (iv) any agreement required to be identified under Rule 23(e)(3); and
               (D) the proposal treats class members equitably relative to each other.
 9

10    Fed. R. Civ. P. 23(e)(2).

11             All of the requirements for preliminary approval are met here.

12                  IV.     THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL

13    A.       The Settlements are Fair, Reasonable and Adequate.

14             1.         The Class Has Been Zealously Represented.

15             Developer Plaintiffs’ Complaint was the product of extensive investigation and analysis,

16    setting forth what this Court has described as an “articulated theory” of antitrust injury. See ECF

17    No. 66 at 16. As described above, interim Class Counsel have aggressively pursued and analyzed a

18    massive discovery record, which includes millions of documents and voluminous transactional

19    data, some of which was produced only after motions to compel. Class Counsel have conducted

20    and/or defended at least seventeen depositions, retained prominent economic and accounting

21    experts, and prepared a thorough motion for class certification. See ECF No. 332-4 at ¶¶ 5-7.

22    Named plaintiffs likewise have furthered the interests of the class by reviewing submissions,

23    conferring with Class Counsel, producing documents, and sitting for depositions. See ECF No.

24    332-15 & 332-16. The Settlement Class has been adequately represented.

25             2.         The Settlement Agreement Resulted from Arm’s-Length Negotiations.

26             The Settlement is the product of sustained negotiations between experienced counsel with a

27    track record of success in antitrust and class-action matters. Negotiations occurred at arm’s length,

28    over several sessions, including before one of the nation’s leading mediators (Hon. Layn R.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                         -11-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 19 of 37




 1    Phillips (Ret.)). Having worked on this case for years, including through the Epic trial, counsel

 2    understand both the risks and potential recovery of further litigation. Counsel’s determination that

 3    the settlement is fair and reasonable is afforded “great weight” in the settlement approval analysis.

 4    See In re Volkswagen “Clean Diesel” Mktg., Sales Pracs., & Prod. Liab. Litig., 229 F. Supp. 3d

 5    1052, 1067 (N.D. Cal. 2017) (observing that “competent counsel are better positioned than courts

 6    to produce a settlement that fairly reflects each party’s expected outcome in litigation”).

 7             3.       The Settlement Represents Substantial Relief for the Class.

 8             Preliminary approval requires consideration of whether the “relief provided for the class is

 9    adequate.” Fed. R. Civ. P. 23(e)(2)(C). It is here.

10             The $100 million Small Developer Assistance Fund established under the proposed

11    Settlement is itself substantial and more than adequate relief. For context, if the Settlement Class

12    were to obtain class certification, survive summary judgment and prevail at trial, its members

13    would stand to recover between approximately $289 million and $329 million in single damages.

14    See Economides Decl. at ¶ 10.8 While the Small Developer Assistance Fund affords prospective

15    relief, not damages, it is equivalent to between 30.4 and 34.6 percent of single damages. That is a
16    substantial monetary recovery, particularly in comparison to other antitrust settlements upheld in
17    this district. In In re Cathode Ray Tube (CRT) Antitrust Litig., for example, the court approved a
18    settlement representing 20% of single damages, citing a survey of 71 settled antitrust cases which
19    showed a weighted mean settlement of 19%. See 2016 WL 3648478, at *7 & n.19 (N.D. Cal. July
20    7, 2016). This Court recently described a recovery of 11.7% of single damages as an “excellent”
21    result. In re Lithium Ion Batteries Antitrust Litig., 2020 WL 7264559, at *20 (N.D. Cal. Dec. 10,
22    2020).
23             Moreover, the relief afforded by this Settlement is not limited to the Small Developer
24    Assistance Fund. The Settlement’s structural relief elements (individually, and collectively) confer
25    additional economic and practical benefits on the Settlement Class. See In re Toyota Motor Corp.
26

27        8
          These calculations are based on the transactional data Apple has produced in this action,
28    which extends through April 26, 2021. See id. at ¶ 8.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -12-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 20 of 37




 1    Unintended Acceleration Mktg., Sales Pracs., & Prod. Liab. Litig., 2013 WL 12327929, at *29. n.7

 2    (C.D. Cal. July 24, 2013) (in valuing a settlement, “Plaintiffs’ experts appropriately have included

 3    the non-monetary benefits”). As set forth above, and in the accompanying declarations of Named

 4    Plaintiffs, commitments in the Settlement to improve app discoverability, pricing freedom, app

 5    review, and transparency will all assist the Settlement Class in monetizing and their apps. See

 6    supra at Section II.B.2.b. Apple’s further commitment to permit outside-app communications—

 7    specifically authorizing developers of all apps to alert customers to alternative payment

 8    mechanisms—will confer additional economic benefits on the Settlement Class. See id.;

 9    Economides Decl. at ¶¶ 23-24.

10             Developer Plaintiffs do not endeavor to quantify the value of this entire panoply of

11    structural relief. The Small Business Program, however, can be valued and it is appropriate to do

12    so given Apple’s acknowledgment that this litigation was a driving factor behind the program’s

13    adoption. See Berman Decl., Ex. A at § 2.3. Professor Economides has performed the valuation.

14    He shows that the Small Business Program, coupled with Apple’s agreement under the Settlement

15    to maintain the program for at least three additional years, will save the Settlement Class $177.2

16    million, and all U.S. iOS developers $190.2 million. See Economides Decl. at ¶¶ 21-22.

17             Developer Plaintiffs recognize that this litigation may not be solely responsible for the

18    Small Business Program. Apple has cited two other contributing factors—the Coronavirus and a

19    desire to propel innovation by small developers. See Berman Decl., Ex. A at § 2.3. Weighing this

20    litigation equal to these other factors would be reasonable, but even assuming the litigation played

21    a lesser role, it still conferred millions of additional dollars on the Class. For example, even if the

22    litigation was 20 percent responsible for the Small Business Program, that would mean that the

23    litigation delivered an additional $35.44 million to the Settlement Class ($177.2m x .20).

24    Combining that amount with the $100 million Small Developer Assistance Fund yields $135.44

25    million, which represents between 41.2 and 46.9 percent of the Settlement Class’s single damages.

26    That is a remarkable recovery, and it does not even account for the other valuable structural

27    reforms Apple has agreed to implement.

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -13-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 21 of 37




 1             The value of the Settlement must also be weighed against the risks of further litigation.

 2    Developer Plaintiffs believe this to be a strong case, but the path forward is not without peril. As

 3    this Court knows, “[a]ntitrust cases are particularly risky, challenging, and widely acknowledge[d]

 4    to be among the most complex actions to prosecute.” In re Lithium Ion Batteries Antitrust Litig.,

 5    2020 WL 7264559, at *15. “‘The best case can be lost and the worst case can be won, and juries

 6    may find liability but no damages. None of these risks should be underestimated.’” Id. (quoting In

 7    re Super. Beverage/Glass Container Consol. Pretrial, 133 F.R.D. 119, 127 (N.D. Ill. 1990)).

 8    Additional risk is present here because Developer Plaintiffs have not yet passed the class

 9    certification hurdle, and the outcome of the Epic trial looms over everything. A trial outcome

10    adverse to Epic could pose an obstacle to Developer Plaintiffs’ ability to establish liability or

11    substantial damages for any class of developers. The Settlement takes these risks off the table,

12    ensuring that the Settlement Class receives meaningful, immediate, and assured relief.

13             4.       The Settlement Treats Class Members Equitably.

14             In addition to evaluating the adequacy of the Settlement overall, the Court must consider

15    whether the “proposal treats class members equitably relative to each other.” Fed. R. Civ. P.

16    23(e)(2)(D). A plan of allocation is “governed by the same standards of review applicable to

17    approval of the settlement as a whole: the plan must be fair, reasonable and adequate.” In re:

18    Cathode Ray Tube (CRT) Antitrust Litig., 2015 WL 9266493, at *7 (N.D. Cal. Dec. 17, 2015).

19    Courts routinely uphold allocation plans that divide settlement funds on a pro rata basis. See id.

20    (collecting cases); see also In re Resistors Antitrust Litig., 2020 WL 2791922, at *2 (N.D. Cal.

21    Mar. 24, 2020) (finding plan to allocate “on a pro rata basis based on the dollar value of approved

22    purchases . . . [to be] fair, reasonable, and adequate.”).

23             The allocation plan here provides a minimum payment to every member of the Settlement

24    Class, with higher payments available to those who have participated more extensively in the iOS

25    app ecosystem. As addressed above, each Settlement Class Member’s recovery will be tied to the

26    historic proceeds they have generated through the App Store. See supra at Section II.B.2.a.

27    Settlement Class Members with higher proceeds, and who thus paid higher commissions, will

28    recover more than Settlement Class Members with lower proceeds. This is an equitable
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -14-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 22 of 37




 1    methodology of allocation because it ties payments to each Settlement Class Member’s

 2    contribution to the App economy and graduates payments based on Developer Plaintiffs’ theory of

 3    harm.

 4              However, one unique consideration here is the issue of “discoverability.” As reflected in

 5    the Consolidated Complaint, Developer Plaintiffs contend that the App Store renders many apps

 6    undiscoverable, meaning consumers do not purchase them because they are difficult to find among

 7    the nearly two million apps sold within the only iOS App Store available. See ECF No. 53 at ¶¶

 8    94-96. Discoverability is addressed in the Settlement, as noted above. To improve discoverability,

 9    Apple has committed to “continue to conduct robust experimentation to drive continuous

10    improvement.” See Berman Decl., Ex. A at § 5.1.2.

11              Given that Settlement Class Members’ proceeds in the App Store can be influenced by

12    discoverability issues outside their control, Developer Plaintiffs believe that an equitable means of

13    allocating the settlement fund is to group Settlement Class Members into tiers, which the

14    Settlement here does. This assures that individual Settlement Class Members recover amounts tied

15    to their App Store proceeds, but without making proceeds the sole determinant of the amount each

16    Settlement Class Member recovers. Settlement Class Members with comparable proceeds will be

17    treated equally at each of the ten payment tiers contemplated by the allocation scheme.

18              5.      The Settlement Satisfies the Remaining Factors Set Forth in the Northern
                        District’s Procedural Guidance
19
                This District’s Procedural Guidance for Class Action Settlements (“Procedural Guidance”)
20
      instructs parties to address certain factors in any motion to preliminarily approve a class
21
      settlement.9 A number of these factors are addressed throughout this submission. The remaining
22
      applicable factors are addressed below.
23
                        a.       The Settlement Class Appropriately is Narrower than the Class Pleaded
24                               in the Complaint.
25              The Procedural Guidance requires that where, as here, a litigation class has not been
26    certified, a motion for preliminary approval must address “any differences between the settlement
27
          9
28            See https://www.cand.uscourts.gov/forms/procedural-guidance-for-class-action-settlements/.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -15-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 23 of 37




 1    class and the class proposed in the operative complaint and [provide] an explanation as to why the

 2    differences are appropriate in the instant case.” Procedural Guidance § 1(a).

 3             Here, the Settlement Class definition is narrower than class definition in the Consolidated

 4    Complaint because it is limited to developers who earned proceeds in the App Store of no more

 5    than $1,000,000 in calendar years 2015 through 2021. See ECF No. 53 at ¶ 114.10 Although

 6    narrower, the Settlement Class Definition still covers more than 99 percent of the developers in the

 7    class initially proposed in the Consolidated Complaint. See Economides Decl. at ¶ 6. It excludes

 8    only 586 developers. See id. By definition, the only developers not participating in the settlement

 9    are the very largest developers operating in the iOS ecosystem, for example Google, Microsoft, and

10    Epic.

11             There is nothing remarkable about moving to certify a narrower settlement class than is

12    pleaded in a complaint. “Class definitions are often revised, for example, to reflect the contours of

13    a settlement.” Brown v. Hain Celestial Grp., Inc., 2014 WL 6483216, at *6 (N.D. Cal. Nov. 18,

14    2014). The narrower definition is appropriate here for at least two reasons.

15             First, narrowing the class definition enhances the cohesiveness of the class and, in doing

16    so, puts to rest one of Apple’s chief arguments in opposition to class certification—that a class of

17    small developers and “corporate behemoths” cannot be certified under Rule 23. See ECF No. 379

18    at 11 (contenting that Named Plaintiffs are not “typical” of class containing corporate giants); id. at

19    3-4 (contending that impact analysis differs for “Mr. Cameron with only $145 in revenue” and

20    “Match Group, with more than $1 billion in revenue”); id. at 24-25 (contending that developers

21    “with substantial claims (such as Epic) have the resources to bring their own suits and have a

22    strong pecuniary interest ‘individually controlling the prosecution . . . of separate actions’ as

23    opposed to relying on Mr. Cameron and Pure Sweat to advance the divergent interests of the class”

24    (quoting Rule 23(b)(3)(A)).

25

26

27        10
            Developer Plaintiffs’ motion for class certification added to the class definition a Class
28    Period of June 4, 2015 to the present.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -16-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 24 of 37




 1             To be clear, Developer Plaintiffs have answers to all of these arguments and believe that the

 2    litigation class proposed in the Consolidated Complaint could be certified. But nothing is certain in

 3    litigation. Moreover, Apple’s contentions regarding absent large developers carry more force with

 4    respect to a settlement class. As the Supreme Court has cautioned, aspects of Rule 23 “designed to

 5    protected absentees by blocking unwarranted or overbroad class definitions . . . demand undiluted,

 6    even heighted attention in the settlement context.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

 7    620 (1997). The reason is that the class definition in litigated proceedings is inherently

 8    provisional. The court can always “adjust the class, informed by the proceedings as they unfold.”

 9    Id.; In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 557 (9th Cir. 2019) (en banc). This is

10    not the case with respect to a settlement class, where the finality of the class definition can support,

11    as here, a more circumscribed approach.

12             Second, this is not a situation in which the class definition has been amended to exclude

13    class members with the smallest claims or who otherwise require the class action vehicle to

14    recover. Quite the opposite. The 586 large developers that fall outside the Settlement Class are, by

15    definition, the developers most capable of bringing their own actions against Apple. Indeed one of

16    them (Epic) already has. Nothing in the Settlement Agreement prevents these developers from

17    bringing their own case, with their own counsel, under their own theories.

18             The Settlement Class definition also departs from the Consolidated Complaint’s definition

19    by explicitly excluding certain parties who cannot properly recover. For example, the Settlement

20    excludes from the class defense counsel and their immediate family; Court staff in which this

21    matter is assigned; developers who opt-out; and any other individual whose claim have been

22    adjudicated to verdict. See Berman Decl., Ex. A at § 1.27. These are standard and appropriate

23    class exclusions.

24                      b.       The Settlement Release Tracks the Claims Alleged in the Complaint.

25             The Procedural Guidance also requires identification of “any differences between the

26    claims to be released and the claims in the operative complaint and an explanation as to why the

27    differences are appropriate in the instant case.” Procedural Guidance § 1(c). The Settlement

28    release here extends beyond the specific claims asserted in the Consolidated Complaint, but only to
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -17-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 25 of 37




 1    encompass potential claims “related to the same facts” and only to those claims “that can be

 2    released as a matter of law.” Berman Decl., Ex. A at ¶¶ 10.2, 10.3. This is an appropriate release.

 3    As the Ninth Circuit has recognized, a release may properly extend to “claims not alleged in the

 4    underlying complaint where those claims depended on the same set of facts as the claims that gave

 5    rise to the settlement.” Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010).

 6                      c.       Developer Plaintiffs Anticipate a Relatively High Claims Rate.

 7             Angeion estimates a 35% claims filing rate. That estimate is based on comparisons to

 8    similar settlements, as well as considerations that include the comprehensive direct notice efforts

 9    via email and mail to Settlement Class Members; the simplicity of the Claim Form and claim

10    submission process; and the anticipated earned media that this Settlement will garner. See

11    Weisbrot Decl. at ¶ 29.

12                      d.       Angeion Was Selected as Settlement Administrator Through a
                                 Competitive Bidding Process.
13
               Prior to engaging Angeion as the notice and claims administrator, interim Class Counsel
14
      sent a Request for Proposal (“RFP”) to other leading settlement administrators. The RFP included
15
      a carefully drafted template for the candidates to complete. It required each firm to make the same
16
      assumptions about the notice and administration of the settlements, ensuring an apples-to-apples
17
      comparison. All three administrators responded with the completed template, as well as additional
18
      information explaining their proposals. It was only after this competitive bidding process that
19
      Class Counsel, in consultation with Apple, chose Angeion as providing the best value for the
20
      Settlement Class. All three administrators proposed direct notice through email. The claims
21
      payment methods proposed included digital payments by email and paper checks. Angeion’s
22
      initial proposal was the most competitively priced. See Berman Decl. at ¶¶ 7-8.
23
               In the last two years, Angeion has worked Hagens Berman Sobol Shapiro LLP on three
24
      other cases. See id. at ¶ 9. Angeion estimates total administration costs will be approximately
25
      $125,000, or around 0.125% of the Small Developer Assistance Fund. The funds for
26
      administration will be paid from the Small Developer Assistance Fund. See Weisbrot Decl. at ¶ 33.
27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                      -18-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 26 of 37




 1                      e.       Counsel Will Request Reasonable Attorneys’ Fees and Reimbursement
                                 of Costs.
 2
               When it comes time to evaluate the adequacy of the proposed settlements, the Court also
 3
      looks to the potentially requested attorney’s fees. See Fed. R. Civ. P. 23(e)(2)(C)(iii); see also
 4
      Procedural Guidance at § 6. Here, the Settlement Agreement provides that any Court-awarded fees
 5
      will be paid from the Small Developer Assistance Fund. See Berman Decl., Ex. A at § 6.1.2.
 6
      Plaintiffs will make a request for attorneys’ fees of up to $30 million. The notice advises the Class
 7
      of this request. See Weisbrot Decl. Exs. B, C, & D.
 8
               A fee award of $30 million, which again is the maximum amount plaintiffs will request,
 9
      represents 30 percent of the Small Developer Assistance Fund. Even if one were to look solely at
10
      this monetary relief, such a request would be reasonable. When applying the percentage-of-the
11
      fund method, the Ninth Circuit has established a benchmark percentage of 25 percent to be used as
12
      the “starting point” for analysis. In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 949, 955
13
      (9th Cir. 2015). “That percentage amount can then be adjusted upward or downward depending on
14
      the circumstances of the case.” de Mira v. Heartland Emp’t Serv., LLC, 2014 WL 1026282, at *1
15
      (N.D. Cal. Mar. 13, 2014). Courts in this district have recognized that “‘in most common fund
16
      cases, the award exceeds the benchmark.’” Id. (quoting In re Omnivision Techs., Inc., 559 F. Supp.
17
      2d 1036, 1047 (N.D. Cal. 2008)). Indeed, federal courts in this district and across the country
18
      routinely award class counsel fees equivalent to, and often exceeding, 30 percent of the common
19
      fund,11 including in so-called “megafund” cases, even where the common fund exceeds 100 million
20
      dollars.12 Recently, in the 2018 Antitrust Annual Report, Professor Joshua Davis found that among
21

22        11
             See Eisenberg, Miller & Germano, Attorneys’ Fees in Class Actions: 2009-2013, 92 N.Y.U.
23    L. Rev. 937, 952 (2017) (finding that among antitrust class action settlements surveyed with a
      mean recovery of $501.09 million and a median recovery of $37.3 million, the mean and median
24    percentages awarded were 27 percent and 33 percent, respectively).
          12
             Allapattah Servs. Inc v. Exxon Corp., 454 F. Supp. 2d 1185, 1210 (S.D. Fla. 2006) (awarding
25    31.33% fee on $1.075 billion settlement fund); accord In re Urethane Antitrust Litig., 2016 WL
      4060156, at *6 (D. Kan. July 29, 2016) (awarding 33.33% fee on $835 million settlement;
26    “Counsel’s expert has identified 34 megafund cases with settlements of at least $100 million in
      which the court awarded fees of 30 percent or higher.”); see also, e.g., In re Polyurethane Foam
27    Antitrust Litig., 2015 WL 1639269, at *7 (N.D. Ohio Feb. 26, 2015) (awarding 30% fee on $147.8
      million settlement fund); In re Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1366
28    (S.D. Fla. 2011) (awarding 33.3% fee on $410 million settlement fund); In re Linerboard Antitrust
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -19-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 27 of 37




 1    antitrust class action settlements surveyed between 2013 and 2018, the median fee awarded for

 2    settlements between $100 and $249 million was 30 percent—and the monetary portion of the

 3    settlement here is at the lowest end of that range, at $100 million.13

 4             Moreover, as explained above, the Settlement also provides substantial non-monetary relief

 5    to the Class. See supra at Section IV.A.3. This includes structural relief that will benefit the

 6    Settlement Class (and other developers) regarding discoverability of their apps (particularly

 7    important for small developers), steering, increased pricing freedom, app review, App Store

 8    transparency, and the establishment and maintenance (for at least three years) of the reduced

 9    commission rate of 15 percent for U.S. developers enrolled in the Small Business Program. As

10    addressed above, the establishment of the Small Business Program alone, coupled with Apple’s

11    agreement under the Settlement to maintain the program for at least three additional years, will

12    save the Settlement Class $177.2 million in commissions. This non-monetary relief, which adds

13    substantial value to the Settlement should be considered by the Court in awarding fees. See

14    Amador v. Baca, 2020 WL 5628938, at *12 (C.D. Cal. Aug. 11, 2020) (Wilson, J.) (finding an

15    upward adjustment warranted where lawsuit led to institutional policy changes); Staton v. Boeing

16    Co., 327 F.3d 938, 972-74 (9th Cir. 2003) (concluding that “the actual percentage award was much

17    higher” in light of the injunctive relief, which was a “relevant circumstance” in determining a

18    reasonable fee); Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1240 (9th Cir. 1998)

19    (considering both monetary and non-monetary value of the settlement).

20

21
      Litig., 2004 WL 1221350, at *1 (E.D. Pa. June 2, 2004) (awarding 30% fee on $202.5 million
22    settlement fund); In re Cardizem CD Antitrust Litig., No. 99-md-1278, Order No. 49 at 18-20 (E.D.
      Mich. Nov. 26, 2002) (awarding 30% of a $110 million dollar fund, which produced a multiplier of
23    3.7); In re Vitamins Antitrust Litig., 2001 WL 34312839, at *9 (D.D.C. July 16, 2001) (awarding
      33.7% fee on $365 million settlement fund); In re Ikon Office Sols., Inc., Secs. Litig., 194 F.R.D.
24    166, 170 (E.D. Pa. 2000) (awarding 30 % fee on $111 million settlement fund); see also In re Nat’l
      Collegiate Athl. Grant-in-Aid Cap Antitrust Litig., 2017 WL 6040065, at *5, *9 (N.D. Cal. Dec. 6,
25    2017) (“federal district courts across the country have, in the class action settlement context,
      routinely awarded class counsel fees in excess of the 25% ‘benchmark,’ even in so-called ‘mega-
26    fund’ cases”).
          13
27           See 2018 Antitrust Annual Report: Class Action Filings in Federal Court at 23, published
      May 2019, available at https://www.huntington.com/-/media/pdf/commercial/antitrust-annual-
28    report-050819.
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -20-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 28 of 37




 1             To date, Plaintiffs have invested 20,576 hours and approximately $10,591,088 in attorneys’

 2    fees in this litigation. A $30 million attorneys’ fee award—the maximum amount requested—

 3    would therefore result in a lodestar multiplier of 2.83. That is within the range of awards in other

 4    class action settlements. The Ninth Circuit has affirmed a multiplier of 6.85, holding that it “falls

 5    within the range of multipliers that courts have allowed.” In Vizcaino v. Microsoft Corp., a leading

 6    Ninth Circuit case on attorneys’ fees, the Ninth Circuit affirmed a fee award with a 3.66 multiplier.

 7    See 290 F.3d 1043, 1050-51 (9th Cir. 2002); see also id. at 1052-54 (describing district court cases

 8    in the Ninth Circuit approving multipliers as high as 6.2). In In re Linerboard Antitrust

 9    Litigation, the district court explained that “during 2001-2003, the average multiplier approved in

10    common fund class actions was 4.35 and during 30 year period from 1973-2003, [the] average
11    multiplier approved in common fund class actions was 3.89.” 2004 WL 1221350, at *16 (citing
12    Stuart J. Logan, et al., Attorney Fee Awards in Common Fund Class Actions, 24 Class Action
13    Reports 167 (2003)). Plaintiffs also will invest significant additional attorney resources in this case
14    between now and the final approval hearing.
15             Plaintiffs will also request reimbursement of certain costs and expenses, not to exceed $3.5
16    million. See Procedural Guidance at § 6 (instructing class counsel to state “whether and in what
17    amounts they seek payment of costs and expenses, including expert fees”). Those expenses include
18    at least $2,823,445 in expert costs. See Berman Decl. at ¶ 4. The funds spent on experts were
19    critical to achieving the settlement, which came after plaintiffs filed the expert reports of Professor
20    Einer Elhauge, Professor Nicolas Economides, and accountant Christian Tregillis, each of whom
21    was deposed. The importance of the experts’ testimony in this antitrust case is indicated by the fact
22    that Apple submitted seven expert reports in support of their opposition to class certification.
23                      f.       Plaintiffs Intend to Request Reasonable Service Awards for Class
                                 Representatives.
24
               Pursuant to § 7 of the Procedural Guidance, Developer Plaintiffs intend to request Service
25
      Awards of $5,000 for named Plaintiffs Donald Cameron and Pure Sweat Basketball. This Court
26
      has previously upheld service awards of $5,000, observing that “[t]he Ninth Circuit has repeatedly
27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -21-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 29 of 37




 1    held that $ 5,000 is a reasonable amount.” See Congdon v. Uber Techs., Inc., 2019 WL 2327922,

 2    at *9 (N.D. Cal. May 31, 2019).

 3             Named Plaintiffs have been actively involved in the litigation. Both reviewed pleadings

 4    and consulted with interim Class Counsel regarding case developments. Both were deposed and

 5    devoted numerous hours to preparing for deposition. Both conducted document searches and

 6    collected materials for production. See ECF No. 332-15 & 332-16. Neither derived a personal

 7    benefit beyond any recovery to the class. In addition, a $5,000 service award represents just 0.005

 8    percent of the Small Developer Assistance Fund, such that named Plaintiffs do not stand to recover

 9    substantially more than other Settlement Class Members. See Congdon, 2019 WL 2327922, at *9

10    (service award of $5,000 “proportional” where it represented 0.25% of total recovery).

11                      g.       Past Distributions

12             The Procedural Guidance, at § 11, instructs that lead class counsel should provide certain

13    information “for at least one of their past comparable class settlements.” The charts below are for

14    three cases in which Hagens Berman Sobol Shapiro LLP was co-counsel for plaintiffs in antitrust

15    class actions: Edwards v. National Milk Producers Federation (“In re Milk IPP Antitrust Case”),

16    No. 11-cv-04766-JSW (N.D. Cal.); In re Dynamic Random Access Memory (DRAM) Antitrust

17    Litigation (In re DRAM IPP Antitrust Case), No. 02-md-01486-PJH (N.D. Cal.); and Pecover et al.

18    v. Electronic Arts, Inc. (“Electronic Arts IPP Antitrust Case”), No. 08-cv-2820-CW (N.D. Cal.).

19

20

21

22

23

24

25

26

27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                      -22-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 30 of 37




 1    B.       The Settlement Class Merits Certification.

 2             Preliminary approval also requires the Court to determine whether it is likely to “certify the

 3    class for purposes of judgment on the proposal.” Fed. R. Civ. P. 23(e)(1)(B)(ii). While the Court

 4    must assess all applicable requirements of Rule 23, “they are applied differently in litigation

 5    classes and settlement classes.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d at 556. A critical

 6    distinction is that, in the settlement context, the Court need not be concerned with the

 7    manageability at trial because “by definition, there will be no trial.” See id. at 557. This can have

 8    profound implications on, inter alia, the predominance and superiority inquiries. “A class that is

 9    certifiable for settlement may not be certifiable for litigation if the settlement obviates the need to

10    litigate individualized issues that would make a trial unmanageable.” See id.; see also 2 William

11    B. Rubenstein, Newberg on Class Actions § 4:63 (5th ed. 2018) (“Courts ... regularly certify

12    settlement classes that might not have been certifiable for trial purposes because of manageability

13    concerns.”).

14             1.       Rule 23(a): Numerosity

15             The numerosity requirement is generally satisfied by classes containing 40 or more

16    members. See Hubbard v. RCM Techs. (USA), Inc., 2020 WL 6149694, at *1 (N.D. Cal. Oct. 20,

17    2020) (Gonzalez Rogers, J.). The Settlement Class here has approximately 67,000 members. See

18    Economides Decl. at ¶ 6. That more than satisfies numerosity.

19             2.       Rule 23(a): The Case Involves Questions of Law or Fact Common to the Class.

20             To satisfy the commonality requirement, “[e]ven a single [common] question will do,” Wal-

21    Mart Stores, Inc. v. Dukes, 564 U.S. 338, 359 (2011). “Antitrust liability alone constitutes a

22    common question that will resolve an issue that is central to the validity of each class member’s

23    claim in one stroke.” In re High-Tech Employee Antitrust Litig., 985 F. Supp. 2d 167, 1180 (N.D.

24    Cal. 2013). To establish antitrust liability here, Plaintiffs must identify a relevant market and

25    Apple’s monopoly power. These are manifestly common questions, as is the question of whether

26    the Settlement Class has been injured. The commonality requirement is met.

27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -23-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 31 of 37




 1             3.       Rule 23(a): Plaintiffs’ Claims Are Typical of the Claims of the Class.

 2             Typicality requires that the Named Plaintiffs’ claims be “reasonably coextensive with those

 3    of absent class members; they need not be substantially identical.” B.K. by next Friend Tinsley v.

 4    Snyder, 922 F.3d 957, 969-70 (9th Cir. 2019). “In antitrust cases, typicality usually will be

 5    established by plaintiffs and all class members alleging the same antitrust violations by

 6    defendants.” High-Tech, 985 F. Supp. 2d at 1181; Pecover v. Elec. Arts, Inc. 2010 WL 8742757, at

 7    *11 (N.D. Cal. 2010).

 8             Here, while Developer Plaintiffs could have obtained certification of the class defined in the

 9    Consolidated Complaint, the narrower Settlement Class definition obviates typicality challenges

10    and coheres the class. Named Plaintiffs, like all members of the Settlement Class, are small

11    developers earning Class Period proceeds of $101 and $148,950, respectively. See Economides

12    Decl. at ¶ 7. These revenues are typical of the Settlement Class, which includes only those

13    developers who have earned less than $1 million in every year of the Class Period. Named

14    Plaintiffs have an interest in maintaining the reduced 15% commissions for small developers, as

15    provided for by the Settlement Agreement, as do all small developers. See Czeslawski Decl. at ¶¶

16    6-9. And like all small developers, Named Plaintiffs have an interest in the various structural relief

17    called for by the Settlement Agreement. See id. at ¶¶ 10-16; Cameron Decl. at ¶¶ 5-10. Named

18    Plaintiffs are typical of the Settlement Class.

19             4.     Rule 23(a): Plaintiffs Will Fairly and Adequately Represent the Interests of the
                      Class.
20             The adequacy requirement of Rule 23(a) entails two separate inquiries: (a) whether the
21    class representatives have interests that are antagonistic to or in conflict with the interests of the
22    class and (b) whether the representatives are represented by counsel of sufficient diligence and
23    competence to fully litigate the case. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir.
24    1998); Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir.1978). Both
25    requirements are met here.
26             First, Named Plaintiffs have been actively involved at each step of this litigation, as already
27    addressed. See supra at Section IV.A.5.f. They have no conceivable conflict of interest with the
28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                         -24-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 32 of 37




 1    Settlement Class. Named Plaintiffs have suffered the same alleged injury as all Settlement Class

 2    Members. To the extent Named Plaintiffs prevail on their claims, they will establish liability and

 3    antitrust injury for the entire Settlement Class.

 4             Second, Class Counsel have extensive experience in antitrust and complex litigation,

 5    including in this Court, and have leveraged that experience to forcefully advance the Settlement

 6    Class’s interests. Class Counsel are committed to prosecuting this action to maximize and have a

 7    proven track record of litigating efficiently and strategically to achieve that outcome. See ECF No.

 8    331-8. Rule 23(a)(4)’s requirements are met.

 9             5.       Rule 23(b)(2): Injunctive Relief Is Appropriate for Entire Class.

10             Certification under Rule 23(b)(2) is appropriate where the defendant “has acted or refused

11    to act on ground that apply generally to the class, so that final injunctive relief or corresponding

12    declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). The

13    App Store restraints challenged in this litigation apply generally and the structural relief set forth in

14    the Settlement would benefit all Settlement Class Members. Certification under Rule 23(b)(2) is

15    thus appropriate.

16             6.       Rule 23(b)(3): Common Questions of Fact or Law Predominate.

17             Class certification is appropriate under Rule 23(b)(3) when “questions of law or fact

18    common to class members predominate over any questions affecting only individual members.”

19    Fed. R. Civ. P. 23(b)(3). The predominance requirement “tests whether proposed classes are

20    sufficiently cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 623. This

21    “is a test readily met in certain cases alleging . . . violations of the antitrust laws.” Id. at 625.

22             In most antitrust cases, the fundamental questions to be adjudicated concern the

23    Defendant’s conduct—its genesis, effects, and rationale. So it is here. As the Epic trial previewed,

24    establishing liability in this action will require resolution of a series of threshold issues that are

25    common the Settlement Class. The Court must define a relevant market, a common question. See

26    In re Apple Pod iTunes Antitrust Litig., 2008 WL 5574487, at *4 (N.D. Cal. Dec. 22, 2008). The

27    Court must determine whether Apple maintains monopoly power in that market, another common

28    question. See id.; Castro v. Sanofi Pasteur Inc., 134 F. Supp. 3d 820, 846 (D.N.J. 2015). Next the
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                          -25-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 33 of 37




 1    Court must determine whether the challenged restraints can be upheld with procompetitive

 2    justifications, one more common question. See In re NCAA Student-Athlete Name & Likeness

 3    Licensing Litig., 2013 WL 5979327, at *4 (N.D. Cal. Nov. 8, 2013). The classwide impact of

 4    Apple’s conduct can likewise be established with common proof, including expert analysis based

 5    on a common methodology. See ECF No. 332 at 17-21. Because this is a settlement class, the

 6    Court need not evaluate any manageability issues arising from class treatment, nor are there

 7    substantial manageability issues in this case anyway. See In re Hyundai & Kia Fuel Econ. Litig.,

 8    926 F.3d at 556. The predominance requirement is met.

 9             7.       The Superiority Requirement is Met.

10             The superiority inquiry requires assessment of whether a “class action is superior to other

11    available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

12    This requires assessment of whether the settlement will “achieve economies of time, effort, and

13    expense, and promote . . . uniformity of decision as to persons similarly situated without sacrificing

14    procedural fairness or bringing about other undesirable results.” Amchem, 521 U.S. at 615.

15             Here, it would be inefficient to litigate the predominating common issues in countless

16    individual proceedings, rather than on a class basis. See High-Tech, 985 F. Supp. 2d at 1228-29

17    (“[T]he nature of Defendants’ alleged overarching conspiracy and the desirability of concentrating

18    the litigation in one proceeding weigh heavily in favor of finding that class treatment is superior. . .

19    .”). Moreover, the Settlement Class is comprised only of small developers and for many of them, if

20    not all, damages are too small to justify litigation. Class treatment is superior so that these

21    Settlement Class Members have “the opportunity of meaningful redress.” In re Static Random

22    Access (SRAM) Antitrust Litig., 2008 WL 4447592, at *7 (N. D. Cal. Sept. 29, 2008); In re

23    Aftermarket Auto. Lighting Prods. Antitrust Litig., 276 F.R.D. 364, 375 (C.D. Cal. 2011).

24    C.       The Proposed Notice Program Satisfies Rule 23.

25             Rule 23(e)(1) requires that a court approving a class action settlement “direct notice in a

26    reasonable manner to all class members who would be bound by the proposal.” In addition, for a

27    Rule 23(b)(3) class, the Rule requires the court to “direct to class members the best notice that is

28    practicable under the circumstances, including individual notice to all members who can be
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                        -26-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 34 of 37




 1    identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Notice “is satisfactory if it

 2    generally describes the terms of the settlement in sufficient detail to alert those with adverse

 3    viewpoints to investigate and to come forward and be heard.” Churchill Vill., LLC v. Gen. Elec.,

 4    361 F.3d 566, 575 (9th Cir. 2004); see also Fed. R. Civ. P. 23(c)(2)(B) (describing specific

 5    information to be included in the notice).

 6             The notice plan proposed here is the best practicable in the circumstances and, given the

 7    comprehensive contact information available, should reach an unusually large segment of the

 8    Settlement Class. Helpfully, Settlement Class Members were required to provide Apple with an

 9    email and mailing address when establishing their developer account, and this entire body of

10    contact information will be made available to Angeion, the Administrator. As set forth in the

11    accompanying declaration of Steven Weisbrot, the Administrator will use Apple’s contact

12    information to direct both email and mailed notice to all or virtually all Settlement Class Members.

13    Angeion will employ email verification tools to facilitate delivery, and further notice will be

14    provided through the earned media this Settlement will garner. See Weisbrot Decl. at ¶¶ 13-26

15             Notice will be provided in plain terms and easy-to-understand language. To encourage

16    engagement, Angeion’s initial email and mailed notices will be in a short-form versions of the

17    long-form notice, which will be accessible on a settlement website Angeion will create and

18    maintain. See id. All forms of notice will contain the information required by Rule 23(c)(2)(B).

19    See id. Ex. C (Email Notice), Ex. D (Postcard Notice), Ex. B (Class Notice). All forms of notice

20    will identify the minimum payment tiers available under the Settlement and direct developers to a

21    website where they can input their Apple Developer Accounts to learn which Settlement tier they

22    fall under. The entire claim submission process will be executable on the Settlement

23    Administrator’s website, which will minimize burdens and encourage claims, particularly for the

24    tech-savvy Settlement Class here. See id. at ¶ 24.

25             These notice provisions satisfy Rule 23 and will provide the Settlement Class with a fair

26    opportunity to review and respond to the proposed Settlement.

27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                       -27-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 35 of 37




 1    D.       The Court Should Appoint Interim Co-Lead Counsel as Settlement Counsel.

 2             Rule 23(c)(1)(B) provides that “[a]n order that certifies a class action . . . must appoint class

 3    counsel under Rule 23(g). All Rule 23(g) factors weigh in favor of appointing (a) Hagens Berman

 4    as Settlement Class Counsel and (b) Saveri & Saveri, Inc., Freed Kanner London & Millen, LLC,

 5    and Sperling & Slater, P.C. as constituents of Plaintiffs’ Executive Committee. The Court issued

 6    these appointments on an interim basis in 2019. See ECF No. 65. The same considerations that

 7    guided the Court’s interim Order apply here. If appointed, counsel will continue to vigorously

 8    pursue this action and devote all necessary resources toward obtaining the best possible result for

 9    the Settlement Class.

10    E.       Proposed Schedule for Notice and Final Approval

11                        Event                                          Proposed Deadline
       Entry of Order Granting Preliminary                           Subject to Court’s Discretion
12     Approval and Directing Notice
13
       Notice Campaign and Claims Period Begins                45 Days from Preliminary Approval Order
14     (“Notice Date”)
15
       Motion for Attorneys’ Fees, Reimbursement                      30 Days from Notice Date
16     of Litigation Expenses, and Service Awards
17
       Exclusion and Objection Deadline                               60 Days from Notice Date
18
       Motion for Final Approval and Response to                     100 Days from Notice Date
19     Objections
20
       Claims Period Closes                                          120 Days from Notice Date
21
       Final Approval Hearing                                     At least 135 Days from Notice Date
22
                                                                   (at the convenience of the Court)
23
                                                   V.       CONCLUSION
24
               For the foregoing reasons, Developer Plaintiffs respectfully request that the Court enter the
25
      accompanying Proposed Order preliminarily approving the Settlement.
26

27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                         -28-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 36 of 37




 1    DATED: August 26, 2021                                HAGENS BERMAN SOBOL SHAPIRO LLP

 2
                                                            By      /s/ Steve W. Berman
 3                                                                  STEVE W. BERMAN (pro hac vice)
                                                            Robert F. Lopez (pro hac vice)
 4                                                          Theodore Wojcik (pro hac vice)
                                                            1301 Second Avenue, Suite 2000
 5                                                          Seattle, WA 98101
                                                            Telephone: (206) 623-7292
 6
                                                            Facsimile: (206) 623-0594
 7                                                          steve@hbsslaw.com
                                                            robl@hbsslaw.com
 8                                                          tedw@hbsslaw.com

 9                                                          Shana E. Scarlett (SBN 217895)
                                                            Benjamin J. Siegel (SBN 260260)
10                                                          Ben M. Harrington (SBN 313877)
                                                            HAGENS BERMAN SOBOL SHAPIRO LLP
11                                                          715 Hearst Avenue, Suite 202
                                                            Berkeley, CA 94710
12                                                          Telephone: (510) 725-3000
13                                                          Facsimile: (510) 725-3001
                                                            shanas@hbsslaw.com
14                                                          bens@hbsslaw.com
                                                            benh@hbsslaw.com
15
                                                            Interim Lead Class Counsel
16
                                                            Joseph M. Vanek (pro hac vice)
17                                                          Eamon P. Kelly (pro hac vice)
                                                            Alberto Rodriguez (pro hac vice)
18                                                          SPERLING & SLATER, P.C.
                                                            55 W. Monroe Street, 32nd Floor
19                                                          Chicago, IL 60603
                                                            Telephone: (312) 676-5845
20
                                                            Facsimile: (312) 641-6492
21                                                          jvanek@sperling-law.com
                                                            ekelly@sperling-law.com
22                                                          arodriguez@sperling-law.com

23                                                          Guido Saveri (SBN 22349)
                                                            R. Alexander Saveri (SBN 173102)
24                                                          Cadio Zirpoli (SBN 179108)
                                                            Sarah Van Culin (SBN 293181)
25                                                          SAVERI & SAVERI, INC.
                                                            706 Sansome Street
26                                                          San Francisco, CA 94111
27                                                          Telephone: (415) 217-6810
                                                            Facsimile: (415) 217-6813)
28                                                          guido@saveri.com
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                            -29-
        Case 4:19-cv-03074-YGR Document 396 Filed 08/26/21 Page 37 of 37




 1                                                          rick@saveri.com
                                                            cadio@saveri.com
 2                                                          sarah@saveri.com
 3                                                          Kimberly A. Justice
                                                            Jonathan M. Jagher (pro hac vice)
 4                                                          FREED KANNER LONDON & MILLEN LLC
 5                                                          923 Fayette Street
                                                            Conshohocken, PA 19428
 6                                                          Telephone: (610) 234-6487
                                                            Facsimile: (224) 632-4521
 7                                                          kjustice@fklmlaw.com
                                                            jjagher@fklmlaw.com
 8
                                                            Douglas A. Millen (pro hac vice)
 9                                                          Brian M. Hogan (pro hac vice)
                                                            FREED KANNER LONDON & MILLEN LLC
10                                                          2201 Waukegan Road, #130
                                                            Bannockburn, IL 60015
11
                                                            Telephone: (224) 632-4500
12                                                          Facsimile: (224) 632-4521
                                                            dmillen@fklmlaw.com
13                                                          bhogan@fklmlaw.com

14                                                          Plaintiffs‘ Executive Committee

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEVELOPER PLS.’ MOT. FOR PRELIM. APPROVAL OF
     SETTLEMENT WITH APPLE INC. – Case No. 4:19-cv-03074-
     YGR                                                                             -30-
